Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a pillow comprising a body including a shoulder rest configured to make a contact with an upper side of the shoulder, a cervical spine rest configured to support a cervical spine of the user and an occipital region rest configured to rest on a lower part and a central part of the occipital region; a first wing portion extending in a first direction from the body to one side; and a second wing portion extending in a second direction from the body to the other side opposite to the first direction wherein the occipital region rest includes a first inclining part whose thickness becomes thinner as it goes to an upper side of the head, the first inclining part having an inclining surface inclining at a first predetermined angle from a surface parallel to the substantially flat surface toward a rear of the body the substantially flat surface, the occipital region rest further including a recess portion formed at a rear end of the body and recessed from an end of the first inclining part toward an inside of the body to so that an upper occipital region of the user does not make contact with the recess portion and the upper occipital region makes a contact with the substantially flat surface.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673